Citation Nr: 1120246	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-26 960	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a higher initial rating for post-traumatic stress disorder (PTSD), currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from December 1963 to January 1986 and from January 1986 to December 1993.  He received the Combat Action Ribbon and Navy Achievement Medal with "V" device.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part granted service connection and a 30 percent evaluation for PTSD, effective May 10, 2005.


FINDINGS OF FACT

1.  From May 10, 2005 to August 16, 2007, the Veteran's PTSD was manifested by deficiencies in most of the areas of work, school, family relations, judgment, thinking and mood without total social and occupational impairment.

2.  As of August 17, 2007, the Veteran's PTSD results in nearly total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for PTSD were met from May 10, 2005 to August 16, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  As of August 17, 2007, the criteria for a 100 percent schedular rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.126, 4.130 , Diagnostic Code 9411.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, and VA and private treatment records.  Additionally, the RO assisted the Veteran in substantiating his claim by affording him VA examinations, and there is no evidence or contention that there has been a change in the disability since the last examination in December 2009.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.
A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  
Analysis

During a psychiatric evaluation at the Vet Center in Greenville, North Carolina in April 2005, the Veteran reported intrusive thoughts, intense psychological distress at exposure to internal or external clues that symbolized or resembled an aspect of his traumatic event; diminished interest or participation in significant activities; restricted range of affect; sense of foreshortened future; difficulty falling or staying asleep; irritability or outbursts of anger; hypervigilance; and exaggerated startle response.  The Veteran's symptoms were found to indicate PTSD, chronic and severe, and the Veteran was referred to a physician at East Carolina Psychiatric Consultants for further evaluation.  It was also noted that the Veteran needed to continue with psychiatric treatment, which would include medication and treatment at the Vet Center.

During a March 2005 PTSD evaluation at East Carolina Psychiatric Consultants, the Veteran reported severe sleep deprivation, sweating episodes, severe paranoia, anxiety, mistrust of others, including his wife and nightmares.  The Veteran also reported auditory hallucinations and indicated that he was somewhat obsessive-compulsive, but the trait was slowly disappearing.  The Veteran's wife, who was present during the evaluation, reported that the Veteran had a very short temper, was irritable, nasty, snappy and argumentative, and that he had unexplainable wide mood swings.  He also reported that he used to be a heavy drinker, but that he had cut back over the previous five years, and at that time was drinking three beers a day and no liquor and that he was not taking drugs.  He did note however, that he was more argumentative when drinking.  

The Veteran reported that he had been married to his wife for thirty-three years and that they had two adult children.  The examiner also noted that the Veteran had never been a danger to himself or others in civilian life, and that he was a collector of guns and swords and none of them had been used in years.  However, the Veteran also reported that in years prior, after his arrival home from Vietnam, on several different occasions, he got up in the middle of the night and attempted to choke his wife.  His wife also reported that their sex life had been nonexistent for six years.  It was also noted that the Veteran's relationships were becoming increasingly problematic, with him demonstrating social withdrawal.  He also reported that he loved fishing, but had not gone fishing in three years.  With regard to his employment, the examiner noted that the Veteran had been employed since his retirement from the military, that he was doing well in his work, and that he had been promoted.  

On mental status examination, the Veteran was poorly dressed, tremulous, angry, bitter, paranoid and loud.  The examiner also noted that although he used long pressured sentences, his language functions were good.  His thought processes stayed organized until he talked about Vietnam, at which time, they became loose, rambling, tearful and unstable.  His affect was increased in intensity and reactivity, and was labile, but not inappropriate.  His mood was depressed.  He was alert and oriented to time, place and person.  His attention and concentration seemed reasonable for his age; his intellectual functions were average; and he remembered events very well.  He was diagnosed with PTSD and assigned a GAF score of 30.

VA outpatient treatment records from the VA Medical Center in Fayetteville, North Carolina show that in August 2005, the Veteran was seen as part of a PTSD screening group from a referral from his primary care physician.  The Veteran reported symptoms of anxiety, depression, stress, reexperiencing, avoidance and hyperarousal symptoms.  He also reported symptoms of severe physical reactions, dreams and bad memories, a sense of foreshortened future, and an easy startle response.  He was given a diagnosis of depression and a provisional diagnosis of PTSD.  

The Veteran was afforded a VA examination in January 2006.  The Veteran reported paranoia, guilty feelings about the war, social withdrawal, crowd avoidance, social isolation, problems with anger and aggression, sleep deprivation, frequent memories and dreams about the war, easy startle response and hypervigilance.  The Veteran also reported that although he had been working since he retired from the military, he had been physically violent towards a supervisor at work.  He also reported that he found his job to be extremely stressful and he did not know how much longer he would be able to work in those type of conditions.  The examiner also noted that the Veteran had been married for over thirty years and that he had two children, one of whom he had sent to jail for stealing a gun from him.

On mental status examination, the Veteran was oriented to person, place, time and purpose.  His affect and mood were depressed when talking about Vietnam.  He communicated well and his speech was spontaneous and coherent.  Thought processes were normal; insight and judgment were normal; memory was intact; and there were no delusions or hallucinations or suicidal or homicidal ideations.  The Veteran denied panic attacks or obsessive rituals.  The Veteran was diagnosed with PTSD and assigned a GAF score of 30.

During an initial psychiatric assessment on August 17, 2007 at the VA Medical Center in Fayetteville, North Carolina, the Veteran complained of panic attacks, three to four times per week; social isolation; anger and argumentativeness; lack of marital intimacy due to past physical violence towards his wife; hostility towards his young grandchildren; sleep deprivation; nightmares; easy startle response; frequent depression; and thoughts of hurting others.  He also reported that he was about to quit his job at the prison where he had been employed for the past ten years because he had "misused his authority and had been too critical and too strict towards prisoners."  He denied suicidal ideation or illegal drug use.  He also reported that he had been taking Zoloft for two and a half years and Paroxetine, which took the edge off and made him feel numb.

On mental status examination, the Veteran was alert and fully oriented, verbal and coherent, friendly, courteous and cooperative.  He was also noted to be tense and serious, and to have anger and hostility, which was not directed towards the examiner.  According to the examiner, he appeared disgusted, frustrated and depressed.  There was no evidence of a thought disorder, he had good intelligence and his memory was intact.  Insight and judgment were fair and impulse control was good.  He was diagnosed with PTSD and assigned a GAF score of 50.  

During VA outpatient treatment in October 2007, the Veteran reported that he was still feeling depressed and angry and that he could not concentrate.  He indicated that he had been retired for a month; and that he slept for three to four hours during the day and felt well, but that he did not sleep at night.  He also reported social withdrawal and social isolation, but denied suicidal ideation.  On mental status examination, he was verbal and coherent, friendly and cooperative.  However, the examiner also noted that he was mildly anxious and looked moderately depressed.

In January 2008, he reported that he was doing fairly well, and that he would be attending an inpatient PTSD program in March.  He also reported that he was sleeping better and eating well.  He denied feeling depressed or suicidal, and reported that his nightmares had decreased.  He noted that he drank two beers twice a week and denied taking illegal drugs.  He stated that things were looking up for him.

In March 2008, the Veteran was admitted in relapse to a VA in-patient PTSD program, at the urging of his VA outpatient therapists.  Mental status examination at the time of his admission shows that he was cooperative, but appeared aloof and guarded.  He indicated that his social life consisted of his marriage and one friend that he could trust.  He complained of feelings of alienation and noted that he used avoidance and numbness as a way of coping.  His mood was mildly tense, but otherwise euthymic with no mood swings, psychomotor retardation or agitation.  His affect was constricted.  He denied suicidal or homicidal ideas or plans and exhibited no such trends.  He was not psychotic and was in good control of himself and reality.  

Thought processes were linear and goal oriented.  He exhibited feelings of survival guilt, betrayal, anger and sadness when discussing his traumatic war experiences.  He also reported insomnia due to frequent nightmares.  He was oriented in all spheres, with intact memory, attention, insight, judgment and other cognitive functions.  He also reported recurrent and intrusive thoughts, illusions, hallucinations and dissociative flashbacks.  The examiner also noted that he had markedly diminished interest or participation in significant activities, a feeling of detachment or estrangement from others, a restricted range of affect, and a sense of a foreshortened future.  In addition, the Veteran was noted to struggle with irritability or outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  He was also noted to have clinically significant impairment in social and occupational function.

The treatment report notes that the Veteran actively and productively participated in and successfully completed all facets of the inpatient program and its protocols and therapies.  This resulted in meaningful resolution of trauma to a significant degree with a better understanding of his feeling states and emotions rooted in his traumatic war experiences.  He seemed to have developed control over his feeling states and emotions and a sense of confidence in self.

At discharge in May 2008, it was noted that the Veteran was alert and oriented with a euthymic mood.  Impulse control was within normal limits and there was no evidence of suicidal ideation.  In addition, it was noted that the Veteran was active socially with other program members and his condition was shown to be stabilized.

During VA outpatient treatment in May 2008, the Veteran reported that he had a good experience at the Salisbury PTSD in-patient program and denied feeling hopeless or helpless.  He was noted to be stable on his medications.  On mental status examination, he was alert and oriented to place, person and time.  His mood was euthymic and affect was full range.  He exhibited good impulse control and judgment and insight was good.  He denied any side effects from his psychotropic medications.

In a May 2008 rating decision, the RO granted a temporary total rating effective from March 18 to May 31, 2008.

In July 2008, the Veteran reported that he was compliant on his medications and again denied feeling hopeless or helpless.  He reported that he was doing fairly well, and was advised to consider attending PTSD groups on a regular basis.  On mental status examination, his mood was euthymic and affect was full range.  He exhibited good impulse control and judgment, and insight was good.

During a psychology telephone encounter later in July 2008; however, the Veteran reported that he was upset at the level of care he was receiving at the VA hospital, noting that his medications had been changed.  He reported that he had resumed drinking and was not complaint with his medications.  He complained of increased irritability and intrusive thoughts.  He also indicated that he was only comfortable if he took his gun and sat in his tomato garden, but adamantly denied any thoughts, plan or intent of harming himself or others.  The Veteran reaffirmed his commitment to using mental health services to gain better control of his symptoms and requested an application for readmission to the PTSD in-patient program.

Also in July 2008, the Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities.  In the claim, he indicated that his left hip disability and PTSD caused him to be unemployable since October 2007.

During his most recent psychiatric examination in December 2009, the Veteran reported that he had been married for thirty six years to the same woman, had worked for thirteen years as a prison supervisor and had been unemployed since 2007.  With regard to his psychiatric symptoms, he reported that he started having nightmares upon his return home from Vietnam and that he did not sleep at night and slept only two to three hours during the day.  He also complained of flashbacks and panic attacks, almost daily and sometimes several times per day.  

He complained of intrusive thoughts, an easy startle response, hypervigilance, paranoia, social isolation; impaired recent memory; 75 percent impairment of his working memory; anger; sadness; unexplained fear (which the examiner noted indicated a dysfunction of the prefrontal cortex); auditory and visual hallucinations and illusions; depression 75 percent of the time with low energy and little interest in things; easy anger and agitation; and occasional feelings of helplessness.  The examiner noted that because of his PTSD, the Veteran was severely compromised in his ability to sustain social relationships and his ability to sustain work relationships, and therefore, permanently and totally disabled and unemployable.  He diagnosed chronic PTSD, and assigned a GAF score of 35.



Period from May 10, 2005 to August 16, 2007

During this period the Veteran showed deficiencies in most of the areas needed for a 70 percent rating.  

He had deficiencies in the area of work as shown by the report of violence towards a supervisor.  He also reported in January 2006 that he found his job to be extremely stressful and he did not know how much longer he would be able to work in those type of conditions.  The evidence also shows deficiencies in the area of family relations during this time.  He reported issues with his son, whom he had sent to jail for stealing a gun from him.  He mentioned his daughter during examination, but he did not indicate that he had any type of relationship with her.  Although he was married to the same woman for over thirty years; his wife reported that they had significant problems in their relationship, including a total lack of sexual intimacy for at least six years.  

The Veteran did not attempt schooling but the GAF scores assigned during this period are indicative of deficiencies in the areas of school as well as in the thinking, judgment and mood.  Deficiencies in mood were also documented on examinations and evaluations when it was reported that he had lost interest in most activities.

The evidence does not show that the Veteran had total occupational and social impairment during this time period.  In this regard, the Veteran was still employed at the same job he had been working for ten years, and as noted, he had been married for over thirty years to the same woman.  Accordingly, the evidence is against a rating in excess of 70 percent is not warranted from May 10, 2005 to August 17, 2007.

Period Beginning August 17, 2007

In his formal claim for TDIU, submitted in July 2008, the Veteran claimed that he became unemployable due to his PTSD in October 2007.  

An outpatient treatment dated August 17, 2007,from the VA Medical Center in Fayetteville, North Carolina shows that the Veteran reported that he was about to stop working at his job at the prison where he had been employed for ten years, because he misused his authority and was too critical and too strict with some of the prisoners.  Further evidence of record shows that the Veteran has been unemployed since 2007.

The Board also notes that the evidence of record shows that during this period, the Veteran has reported daily panic attacks, impaired recent and working memory and auditory and visual hallucinations.  He also continued to report increased irritability, anger and agitation.  The evidence also shows that the Veteran continues to have significantly impaired impulse control and in addition he has exhibited grossly inappropriate behavior.  The Veteran consistently reported unprovoked irritability, outbursts of anger, a short temper, hyperarousal, aggression and argumentativeness.  As noted above, in August 2007, he reported that he was about to quit his job at the prison where he had been employed for the past ten years because he had misused his authority and had been too critical and too strict towards prisoners.  He has also reported that he feels comfortable and in control when sitting with his gun in his tomato garden.  

The December 2009 examiner also noted that due to his PTSD symptoms, the Veteran was severely compromised in his ability to sustain social relationships and his ability to sustain work relationships, and that he was permanently and totally disabled and unemployable.  The symptoms reported on that examination were not appreciably different from those reported at times throughout the period beginning on August 17, 2007.

The Veteran had brief periods following intense treatment when his symptoms reportedly improved, but the improvements appear to have been fleeting.

The fact that the Veteran was not working or on the verge of ending his employment during this period, that he had GAF scores indicative of severe or worse disability during this period, and that the VA examiner essentially found total social and occupational impairment in December 2009; weigh the evidence in favor of a finding that the psychiatric disability caused total occupational impairment throughout the period since August 17, 2007.

Although the Veteran continued to have at least one social relationship, in the form of his ongoing marriage; he was otherwise socially isolated throughout this period.  His inability to maintain employment, and his nearly total social impairment, most closely approximates total social and occupational impairment.  Accordingly, the criteria for a 100 percent rating have been met since August 17, 2007.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).


Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's PTSD is manifested by impairment in social and occupational functioning.  This impairment is contemplated by the schedular rating criteria, namely, social and occupational functioning.  Hence, referral for consideration of an extraschedular rating is not warranted.  

TDIU

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Period Beginning May 10, 2005 and Ending August 17, 2007

The evidence of record shows that during this time, the Veteran was gainfully employed at the prison where he had worked for approximately ten years, and he had not reported that he was unemployable or in jeopardy of losing his job due to his PTSD.  The Veteran has not contended that his service connected disabilities precluded gainful employment during this period (although there was evidence of employment difficulties for which the 70 percent rating is intended to compensate).  As there was no allegation or evidence of unemployability attributable to the service connected disabilities from May 10, 2005 to August 17, 2007, a TDIU is not warranted for this period.

Period Beginning August 17, 2007

A TDIU; is for consideration where a Veteran's service connected disabilities are rated less than 100 percent.  38 C.F.R. § 4.16.  When a 100 percent rating has been granted, it is not permissible to consider entitlement to TDIU.  Green v. West, 11 Vet. App. 472 (1998).  

In light of the Board's decision set to grant a 100 percent rating for PTSD effective August 17, 2007, the issue of entitlement to TDIU from August 17, 2007 is moot.


ORDER

For the period from May 10, 2005 to August 16, 2007, entitlement to an initial rating of 70 percent for PTSD is granted.

Beginning August 17, 2007, entitlement to an initial rating of 100 percent for PTSD is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


